In a proceeding pursuant to Social Services Law § 384-b and Family Court Act article 6 to terminate the mother’s parental rights on the ground of abandonment, the mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Kings County (Beckoff, J.), dated May 5, 2011, which, after fact-finding and dispositional hearings, determined that she abandoned the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to Mercy First and the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing established, by clear and convincing evidence, that the mother abandoned the subject child because she had no contact with him or MercyFirst, the foster care agency where the subject child had been placed, during the six-month period immediately prior to the filing of the petition (see Social Services Law § 384-b [4] [b]; Matter of Amaru M. [Kizwana M.], 87 AD3d 1069 [2011]; Matter of Robert A.G., 62 AD3d 701 [2009]; Matter of Dallas Keith M., 55 AD3d 612 [2008]; Matter of Jamar Terry N., 46 AD3d 563 [2007]). Moreover, the mother failed to satisfy her burden of proving that she suffered from a severe hardship that so permeated her life that attempts at communication were not feasible (see Matter of Robert A.G., 62 AD3d 701 [2009]; Matter of Jamar Terry N., 46 AD3d 563 [2007]; Matter of Elizabeth Susanna R., 11 AD3d 619, 620 [2004]). Further, following a dispositional hearing, the court properly determined that termination of the mother’s parental rights and freeing the child for adoption was in the child’s best interest (see Matter of Jessie Skyler D. [Donna S.], 88 AD3d 703, 704 [2011]; Matter of Andrea B., 66 AD3d 770, 771 [2009]; Matter of Lillian D.L., 29 AD3d 583, 584 [2006]). Angiolillo, J.P., Eng, Lott and Cohen, JJ., concur.